Exhibit 10.2






















HELMERICH & PAYNE, INC.
DIRECTOR DEFERRED COMPENSATION PLAN




1





--------------------------------------------------------------------------------





Table of Contents
 
 
Page


ARTICLE I
 
 
 
Definitions
1.1
“Account”
1


1.2
“Beneficiary”
1


1.3
“Board of Directors”
1


1.4
“Cash Compensation”
1


1.5
“Change of Control”
1


1.6
“Common Stock”
3


1.7
“Company”
3


1.8
“Director” or “Directors”
3


1.9
“Eligible Compensation”
3


1.1
“Fair Market Value”
3


1.11
“New Director Election”
3


1.12
“Plan”
3


1.13
“Restricted Share Award”
3


1.14
“Section 409A”
3


1.15
“Separation from Service”
3


1.16
“Stock Plan”
3


1.17
“Stock Unit”
3


1.18
“Year”
3


 
 
 
ARTICLE II
 
 
 
Participation
2.1
Participation
4


2.2
Timing and Types of Elections
4


2.3
Election Amounts
4


 
 
 
ARTICLE III
 
 
 
Accounts and Investments
3.1
Establishment of Account
4


3.2
Interest Alternative
4


3.3
Stock Unit Alternative
5


3.4
Limitations on Rights Associated with Stock Units
5


 
 
 
 
 
 
 
 
 



i



--------------------------------------------------------------------------------




ARTICLE IV
 
 
 
Vesting, Forfeiture And Distribution of Account
4.1
Vesting and Forfeiture.
5


4.2
Manner of Distribution of Account
6


4.3
Change in Manner of Distribution of Account
6


4.4
Commencement of Payments
6


4.5
Death Benefits
6


4.6
Emergency Withdrawals
6


4.7
Responsibility for Taxes
7


4.8
Change of Control
7


 
 
 
ARTICLE V
 
 
 
Administration, Amendment And Termination
5.1
Administration
7


5.2
Amendment and Termination
7


 
 
 
ARTICLE VI
 
 
 
Miscellaneous Provisions
6.1
Limitation on Director’s Rights
7


6.2
Beneficiaries
7


6.3
Benefits Not Transferable; Obligations Binding Upon Successors
8


6.4
Section 409A
8


6.5
Governing Law; Severability
8


6.6
Headings Not Part of Plan
8


6.7
Consent to Plan Terms
8





ii



--------------------------------------------------------------------------------





HELMERICH & PAYNE, INC.
DIRECTOR DEFERRED COMPENSATION PLAN
PURPOSE
The purpose of this Plan is to give each Director of Helmerich & Payne, Inc.,
the opportunity to be compensated for service as a Director on a deferred basis.
The Plan is also intended to aid the Company in attracting and retaining, as
members of the Board, persons whose abilities, experience, and judgment can
contribute to the success of the Company. The Plan was adopted on October 1,
2004, was amended and restated December 2, 2008, and is hereby further amended
and restated effective December 13, 2019, to provide for the deferral of stock
awards. This amendment and restatement of the Plan applies to all amounts
deferred under the Plan.
ARTICLE I

DEFINITIONS
Whenever the following terms are used in this Plan, they shall have the meaning
specified below, unless the context clearly indicates to the contrary:
1.1    “Account” shall mean the bookkeeping account maintained by the Company to
which will be credited Directors deferrals of Eligible Compensation and any
earnings thereon.
1.2    “Beneficiary” means the person(s) or entity(ies) designated by the
Director under Section 6.2 hereof who will receive the balance of the Director’s
Account(s) in the event of his or her death.
1.3    “Board of Directors” or “Board” shall mean the Board of Directors of the
Company.
1.4    “Cash Compensation” shall mean all forms of cash compensation payable
(but for its deferral under this Plan) by the Company to a Director for his or
her services as a Director during any respective calendar year, including
without limitation retainer, committee fees and meeting fees.
1.5    “Change of Control” shall mean:
(a)    The date that any one person, or more than one person acting as a group
(as defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations), acquires
ownership of stock that, together with stock held by such person or group,
constitutes more than 50% of either (i) the then outstanding shares of common
stock of the Company (the “Outstanding Company Common Stock”) or (ii) the
combined voting power of the then outstanding voting securities of the Company
entitled to vote generally in the election of directors (the “Outstanding
Company Voting Securities”); provided, however, that the following acquisitions
shall not constitute a Change of Control: (i) any acquisition directly from the
Company, (ii) any acquisition by the Company, (iii) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (iv) any


1





--------------------------------------------------------------------------------




acquisition of additional stock by a person or group already considered to own
more than 50% of the Outstanding Company Common Stock or Outstanding Company
Voting Securities; or
(b)    The date a majority of the individuals who, as of December 2, 2008,
constitute the Board (the “Incumbent Board”) are replaced during any 12-month
period; provided, however, that any individual becoming a director subsequent to
the date hereof whose election, appointment or nomination for election by the
Company’s shareholders was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for purposes of
this definition, any such individual whose initial assumption of office occurs
as a result of an actual or threatened election contest with respect to the
election or removal of directors or other actual or threatened solicitation of
proxies or consents by or on behalf of a Person other than the Board; or
(c)    The date any one person, or more than one person acting as a group (as
defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or has
acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Company
possessing thirty percent (30%) or more of the total voting power of the stock
of the Company; provided that, if a Change of Control occurs by reason of an
acquisition described in this paragraph (iii), no additional Change of Control
shall be deemed to occur under this paragraph (iii) or paragraph (i) by reason
of the acquisition of additional control of the Company by the same Person.
(d)    The date that any one person, or more than one person acting as a group
(as defined in §1.409A-3(i)(5)(v)(B) of the Treasury Regulations) acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) all or substantially all of the assets of
the Company, unless such assets are transferred to:
(i)    A shareholder of the Company (immediately before the asset transfer) in
exchange for or with respect to its stock;
(ii)    An entity, 50% or more of the total value or voting power of which is
owned, directly or indirectly, by the Company;
(iii)    A person, or more than one person acting as a group, that owns,
directly or indirectly, 50% or more of the total value or voting power of all
the outstanding stock of the Company; or
(iv)    An entity, at least 50% of the total value or voting power of which is
owned, directly or indirectly, by a person described in subsection 1.5(d)(iii)
herein.
For purposes of subsection (d) and except as otherwise provided in
subparagraph (d)(i), a person’s status is determined immediately after the
transfer of the assets.


2





--------------------------------------------------------------------------------




1.6    “Common Stock” shall mean the common stock, par value $0.10 per share of
the Company.
1.7    “Company” shall mean Helmerich & Payne, Inc., a Delaware corporation and
its successors.
1.8    “Director” or “Directors” shall mean, at any given time, a member of the
Board of Directors of the Company who is not also an employee of the Company or
any of its subsidiaries.
1.9    “Eligible Compensation” shall mean all Cash Compensation and Restricted
Share Awards.
1.10    “Fair Market Value” means (A) during such time as the Common Stock is
listed upon the New York Stock Exchange or other exchanges or the
Nasdaq/National Market System, the average of the highest and lowest sales
prices of the Common Stock as reported by such stock exchange or exchanges or
the Nasdaq/National Market System on the day for which such value is to be
determined, or if no sale of the Common Stock shall have been made on any such
stock exchange or the Nasdaq/National Market System that day, on the next
preceding day on which there was a sale of such Common Stock or (B) during any
such time as the Common Stock is not listed upon an established stock exchange
or the Nasdaq/National Market System, such value as may be determined by the
Committee.
1.11    “New Director Election” has the meaning ascribed thereto in Section 2.2.
1.12    “Plan” shall mean this Helmerich & Payne, Inc. Director Deferred
Compensation Plan, as it may be amended from time to time.
1.13    “Restricted Share Award” means restricted shares of Common Stock that
(but for their deferral under this Plan) would be awarded under the Stock Plan
by the Company to a Director for his or her services as a Director during any
respective calendar year.
1.14    “Section 409A” means Section 409A of the Internal Revenue Code of 1986,
as amended.
1.15    “Separation from Service” means the date a Director ceases to be a
member of the Board. The determination of whether a “separation from service”
has occurred shall be made in accordance with the meaning of “separation from
service” under Section 409A.
1.16    “Stock Plan” shall mean the Helmerich & Payne, Inc. 2016 Omnibus
Incentive Plan and any other equity incentive plan of the Company that may be in
effect from time to time.
1.17    “Stock Unit” shall mean the unit of measurement which is deemed for
bookkeeping and payment purposes to represent one outstanding share of Common
Stock.
1.18    “Year” shall mean each calendar year during the term of this Plan.


3





--------------------------------------------------------------------------------




ARTICLE II

PARTICIPATION
2.1    Participation. Each Director may elect to defer, under and subject to
Sections 2.2 and 2.3 of this Plan, all or any portion of his or her Eligible
Compensation for any Year.
2.2    Timing and Types of Elections. On or before the December 31 immediately
preceding each Year (or, in the case of a person who first becomes a Director
during the Year, within 30 days after becoming a Director (such an election by
such a new Director, a “New Director Election”)), each Director may make an
irrevocable election, to (a) receive (i) his or her Cash Compensation for the
next Year (or, in the case of a New Director Election, in respect of any quarter
commencing after the date of such election) in cash and (ii) his or her
Restricted Share Award for the next Year or (b) defer pursuant to this Plan all
or any portion of the Eligible Compensation for services to be rendered by the
Director during the next Year (or, in the case of Cash Compensation subject to a
New Director Election, in respect of any quarter commencing after the date of
such election).
2.3    Election Amounts. Subject to Section 2.2, up to 100% of Eligible
Compensation is eligible for deferral. The deferred amount of Cash Compensation
must be stated either in a dollar amount or percentage of Cash Compensation. The
deferred amount of Restricted Share Awards must be stated either as a percentage
of the whole or a number of Restricted Shares. All elections shall be in writing
on forms provided by the Company. Deferral elections are not continuous from
Year to Year, and are only effective for the period indicated on the written
election form.
ARTICLE III

ACCOUNTS AND INVESTMENTS
3.1    Establishment of Account. The Company will establish and maintain a
separate Account in the name of each Director who has elected to defer Eligible
Compensation under the Plan. The balance of each Account will reflect deferrals
of Eligible Compensation as well as income, gains or losses from deemed
investments. A Director may select between two deemed investment alternatives in
respect of deferrals of Cash Compensation: (i) an interest investment
alternative (as described in Section 3.2) or (ii) a Stock Unit investment
alternative (as described in Section 3.3). All deferrals of Restricted Share
Awards shall be deemed invested in the Stock Unit investment alternative (as
described in Section 3.3). Investment elections must be specified at the time
the Cash Compensation deferral election is provided to the Company. Deemed
investment elections are effective for the entire Year and cannot be changed
until deferral elections are due for the next Year. Directors may, at the time
deferral elections are due for the next Year, change their deemed investment
selections with respect to all deferrals of Cash Compensation, regardless of the
Year to which they are attributable.
3.2    Interest Alternative. If a Director has made an election for investment
in the interest alternative, a Director’s Account shall be credited as follows:


4





--------------------------------------------------------------------------------




(a)    as of the date a Director’s Cash Compensation would have been otherwise
payable, the Company shall credit the Director’s Account with an amount equal to
the amount of the Cash Compensation deferred; and
(b)    as of the last day of each calendar quarter, the Director’s Account shall
be credited to reflect interest earnings for such calendar quarter, calculated
at an interest rate equal to the prime rate of interest plus 1% as published in
the Wall Street Journal (Southwest Edition) in the Money Rate Section at the
beginning of each such calendar quarter (or, if not published on such date, on
the most recent preceding date of publication).
3.3    Stock Unit Alternative. A Director’s Account shall be credited with Stock
Units as follows:
(a)    Cash Compensation: if a Director has made a Stock Unit election, the
Company shall credit the Director’s Account, as of the date the Cash
Compensation would have been otherwise payable, with a number of Stock Units
determined by dividing an amount which is equal to the amount of the Director’s
Cash Compensation deferred by the Fair Market Value of a share of Common Stock
on such date; and
(b)    Restricted Share Awards: the Company shall credit the Director’s Account,
as of the date the Restricted Share Award would have been otherwise granted,
with a number of Stock Units equal to the number of shares of Common Stock
subject to such deferred award.
To the extent credited with Stock Units, the Director’s Account shall be valued
at the end of each calendar quarter and on the date of any distribution in
accordance with Article IV based upon the Fair Market Value of the Common Stock
at such date. The Director’s Account shall also be credited as of the date of
any dividend on shares of Common Stock with additional shares of Common Stock
with a Fair Market Value equal to the dividend that would have been paid by the
Company to the Director had the Stock Units credited to the Director's account
been actual shares of Common Stock. The Account balance attributable to the
Stock Unit investment alternative may increase or decrease depending upon
fluctuations in value of the Company’s Common Stock and the distribution of
dividends.
3.4    Limitations on Rights Associated with Stock Units. The Stock Units
credited to a Director’s Account shall be used solely as a device for the
determination of the amount of the cash payment to be eventually distributed to
the Director in accordance with this Plan. Such Stock Units shall not be treated
as property or as a trust fund of any kind. No Director shall be entitled to a
distribution of actual shares of Common Stock or to any voting or other
stockholder rights with respect to Stock Units credited under this Plan.
ARTICLE IV

VESTING, FORFEITURE AND DISTRIBUTION OF ACCOUNT
4.1    Vesting and Forfeiture. A Director shall be fully vested at all times in
deferrals of his or her Cash Compensation credited to his or her Account and any
earnings thereon. Stock


5





--------------------------------------------------------------------------------




Units attributable to deferrals of a Restricted Share Award (and any deemed
dividends attributable thereto) shall remain subject to the same vesting and
forfeiture conditions that would have applied had the Restricted Share Award not
been deferred.
4.2    Manner of Distribution of Account. The vested portion of a Director’s
Account shall be distributed to the Director (or, in the event of his or her
death, the Director’s Beneficiary or estate) in cash and otherwise in such
manner as elected by the Director and set forth in the Director’s written
deferral election form. The form of payment shall be either in a single lump sum
payment or annual installments for a period of up to ten years.
4.3    Change in Manner of Distribution of Account. Subject to Section 4.2, a
Director may change the manner of any distribution election with respect to
amounts credited under an Account by filing a written election with the
Company’s General Counsel on a form provided by the Company at least 12 months
prior to the date payment would have otherwise commenced. Provided, however,
that no election shall be effective until 12 months after the election is filed
with the Company, and the first payment with respect to such election must be
deferred for a period of five years from the date such payment would have
otherwise commenced.
4.4    Commencement of Payments. Subject to the provisions of Sections 4.2 and
4.8 and except as provided in Section 4.6, the payment of the balance of the
Account(s) to a Director shall commence no later than 60 days from the date of
the Director’s Separation from Service. If elected by the Director, installment
payments shall continue to be made in the same month of each succeeding Year
until all installments have been paid.
4.5    Death Benefits. Subject to the provisions of Section 4.8, in the event
that a Director dies before payment of the balance of the Director’s Account(s)
has commenced or has been completed, the balance(s) of the Director’s Account(s)
shall be distributed to the Director’s Beneficiary commencing no later than 60
days following the date of the Director’s death in accordance with the manner of
distribution elected by the Director for payments during the Director’s
lifetime.
4.6    Emergency Withdrawals. In the event of an unforeseeable emergency prior
to the commencement of distribution or after the commencement of installment
payments, the Board may approve a distribution to a Director (or Beneficiary
after the death of a Director) of the part of the Director’s Account balance
that is reasonably needed to satisfy the emergency need. An emergency withdrawal
will be approved only in a circumstance of severe financial hardship to the
Director (or Beneficiary after the death of the Director) resulting from a
sudden and unexpected illness or accident of the Director (or Beneficiary, as
applicable) or of a dependent of the Director, loss of property due to casualty,
or other similar extraordinary or unforeseeable circumstance arising from events
beyond the control of the Director (or Beneficiary, as applicable). Provided,
however, that such unforeseeable emergency constitutes an unforeseeable
emergency within the meaning of §1.409A-3(i) of the Treasury Regulations). The
investment earnings credited to the Director’s Account shall be determined as if
the withdrawal had been debited from the Director’s Account on the first day of
the month in which the withdrawal occurs.


6





--------------------------------------------------------------------------------




4.7    Responsibility for Taxes. The Directors and their respective
Beneficiaries will be liable for payment of any and all income or other taxes
imposed on amounts payable under this Plan unless the Company is otherwise
required to withhold such amounts from the payment of the Account.
4.8    Change of Control. In the event a Change of Control occurs, any unvested
portion of each Director’s Account shall become fully vested and each Director’s
Account shall be payable in a lump sum to the Director or to the Director’s
Beneficiary or estate within 30 days of the Change of Control.
ARTICLE V

ADMINISTRATION, AMENDMENT AND TERMINATION
5.1    Administration. This Plan shall be interpreted and administered by the
Human Resources Committee of the Board of Directors (the “Committee”).
Determinations made by the Board or the Committee pursuant to this Plan shall be
final and binding on all parties.
5.2    Amendment and Termination. This Plan may be amended, modified, or
terminated by the Board at any time, except that no such action shall (without
the consent of affected Directors or, if appropriate, their respective
Beneficiaries or personal representatives) adversely affect the rights of
Directors or Beneficiaries with respect to Eligible Compensation earned and
deferred under this Plan prior to the date of such amendment, modification, or
termination.
ARTICLE VI

MISCELLANEOUS PROVISIONS
6.1    Limitation on Director’s Rights. Participation in this Plan shall not
give any Director the right to continue to serve as a member of the Board or any
rights or interests other than as herein provided. No Director shall have any
right to any payment or benefit hereunder, except to the extent provided in this
Plan. This Plan shall create only a contractual obligation on the part of the
Company as to such amounts and shall not be construed as creating a trust. The
Plan, in and of itself, has no assets. Directors shall have only the rights of
general unsecured creditors of the Company with respect to amounts credited to
or payable from their Account(s).
6.2    Beneficiaries.
(a)    Beneficiary Designation. Subject to applicable laws (including without
limitation any applicable community property and probate laws), each Director
may designate in writing the Beneficiary that the Director chooses to receive
any payments that become payable after the Director’s death. A Director’s
Beneficiary designation shall be made on forms provided and in accordance with
procedures established by the Company and may be changed by the Director at any
time before the Director’s death.


7





--------------------------------------------------------------------------------




(b)    Definition Of Beneficiary. A Director’s “Beneficiary” or “Beneficiaries”
shall be the person(s), including without limitation a revocable living trust
established by and for the benefit of the Director alone or for the benefit of
the Director and one or more immediate family members, validly designated by the
Director or, in the absence of a valid designation, entitled by will or the laws
of descent and distribution to receive the amounts otherwise payable to the
Director under this Plan in the event of the Director’s death.
6.3    Benefits Not Transferable; Obligations Binding Upon Successors. Benefits
of a Director under this Plan shall not be assignable or transferable and any
purported transfer, assignment, pledge or other encumbrance or attachment of any
payments or benefits under this Plan, or any interest thereon, other than
pursuant to Section 6.2, shall not be permitted or recognized. Obligations of
the Company under this Plan shall be binding upon successors of the Company.
6.4    Section 409A. Although the Company makes no guarantee with respect to the
tax treatment of payments and benefits hereunder, this Plan is intended to
comply with the applicable requirements of Section 409A, and shall be limited,
construed, administered, and interpreted in accordance with such intent.
Accordingly, and notwithstanding the terms of this Plan, the Company reserves
the right to amend the provisions of the Plan at any time in order to avoid the
imposition of a tax under Section 409A on any payments to be made hereunder. In
no event shall the Company or any of its subsidiaries or successors be liable
for any additional tax, interest or penalties that may be imposed on a Director
by reason of Section 409A or any damages for failing to comply with
Section 409A.
6.5    Governing Law; Severability. The validity of this Plan or any of its
provisions shall be construed, administered, and governed in all respects under
and by the laws of the State of Oklahoma without regard to its principles of
conflicts of laws. If any provisions of this instrument shall be held by a court
of competent jurisdiction to be invalid or unenforceable, the remaining
provisions hereof shall continue to be fully effective.
6.6    Headings Not Part of Plan. Headings and subheadings in this Plan are
inserted for reference only and are not to be considered in the construction of
this Plan.
6.7    Consent to Plan Terms. By electing to participate in this Plan, a
Director shall be deemed conclusively to have accepted and consented to all of
the terms of this Plan and to all actions and decisions of the Company and/or
Board. Such terms and consent shall also apply to and be binding upon each
Director’s Beneficiary or Beneficiaries, personal representative(s), and other
successors in interest.


8



